Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 31 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "ANGLE OF ARRIVAL (AOA) POSITIONING METHOD AND SYSTEM FOR POSITIONAL FINDING AND TRACKING OBJECTS USING REDUCED ATTENUATION RF TECHNOLOGY"

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: based on the previously known signals from each receive channel determining an angle of arrival between a baseline of the at least two antennas or the four or more omnidirectional antennas and incident energy from the UE to at least two antennas or the four or more omnidirectional antennas, wherein determining the angle of arrival includes determining a sub-sample estimation of at least one of a direct line of sight (DLOS) flight time and a direct path flight time from the UE to each antenna among the four or more omnidirectional antennas, wherein the sub-sample estimation mitigates a mirror image of a true line of bearing (LOB) between the UI and the four or more omnidirectional antennas.

Regarding independent claim 18, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: based on the previously known signals from each receive channel, determining one or more of a horizontal angle of arrival and a vertical angle of arrival between a baseline of at least some of the plurality of antennas and incident energy from the UE to the at least some of the 


Dependent claims 2 – 17 and 19 – 31 are also allowed as a result of their dependency to claims 1 and 18, respectively.

Specifically, the closest prior art, Kisigami, Takaaki (US-20110090120-A1, hereinafter simply referred to as Kisigami) and Oswald, Gordon Kenneth Andrew (US-20080204322-A1, hereinafter simply referred to as Oswald), have been overcome by Applicant's teaching as cited above.







___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666